--------------------------------------------------------------------------------

Exhibit 10.7
 
 

Machine Order   KRAMER/CAT       Sold to (complete name and address):
General Bio Energy o/a Canadian Green Fuels
      (hereafter referred to as the Buyer)
If payment is delayed for any
1620 McAra Street   reason, this transaction will be    
registered as a conditional sale
Regina, Sk.                             Postal Code: S4N 6H6         Phone
#:    306-757-2463                                      Equipment:        
Michael Shenher     Customer          Product Support:    
Contact:            Industry Code:       625        Refining   The buyer offers
to purchase the   hand or used goods are   sold without warranty whatsoever. New
machine warranty is 12 months from date of delivery. Description in detail
(including serial numbers where applicable)       1-New Caterpillar 246C Skid
Steer Loader Serial # CAT0246CLJAY02747 (Unit# 380356) $48,500.00 C/w Cab
heater, A/c, S4 performance package   $0.00 H yd Quick Coupler, Air Seat, Beacon
and 12X16.5 Tires $0.00   $0.00 1- New Cat 78" General Purpose Bucket with Bolt
on Edge $0.00 1-New Cat 78" General Purpose Bucket with Teeth $0.00 1-New Cat
48" Pallet Forks Serial # 65SSFP012498 (unit # 380428F) $0.00   $0.00   $0.00
****3 yr / 3000 hr Powertrain Warranty ***** $0.00 **** Cat Finance 60 month
lease to a dollar ***** $0.00   Total Sale              $48,500.00   Tire
Fee               246C                     1                $36.00  
P.S.T.             5%           $2,425.00  
G.S.T.              5%           $2,426.80   TOTAL
SALE                                $53,387.80 F.O.B. Regina, Sk.         Less
trade-in. The buyer warrants and represents that he is the absolute owner of the
trade-in described below, and that the same is free and dear of all liens,
charges, and encumbrances whatsoever, and that it shall be in a like condition
to that at the time it was appraised by Kramer Ltd. F.O.B.
(                                                                                     )
    No Trade $0.00   $0.00   $0.00   $0.00   $0.00   $0.00   $0.00   $0.00  
$0.00   $0.00   $0.00   $0.00   $0.00   Total Trade
In                                       $0.00   TOTAL NET
PRICE                                        $53,387.80     The total net price
is payable in full on delivery. Interest at 24% per annum will be charged on the
unpaid balance. The Buyer has read the terms and conditions set out in this
document. A signed copy will be delivered to the Buyer.    
Salesman:                  /s/ Mike
Desautels                                                                                                                                  
Date:           2008-10-17    




 
 

--------------------------------------------------------------------------------

 
 
 
CONDITIONS OF SALE
 
1. Title to the goods or equipment does not pass to the Buyer upon delivery but
shall remain in the Seiler at Buyer's risk until the total purchase net price,
interest and all costs are paid in full.
2. At any time prior to payment in full of the purchase price and interest if
any the Seller may, with or without legal process, take possession of  the goods
or equipment and for that purpose may enter forcibly or otherwise any premises
where the goods are and may concurrently bring suit against the Buyer for the
balance unpaid.
3. Goods or equipment as described in this contract shall include all
attachments, accessories and replacements added to the goods and equipment after
sale. Goods shall remain personal or movable property and shall not form part of
any realty even though attached to it The Buyer will not remove the goods or
equipment from the county or district in which he resides at the time of
delivery until payment has been made in full nor will he surrender them to any
other person or permit any lien to be placed against them.
4. Seller may recover by action at law possession of the goods or equipment in
addition to concurrently with or after the exercise of any other rights of the
Seller. Loss, injury or destruction of the goods or equipment after the delivery
shall not release the Buyer from his liability.
5. After repossession the Seller may with or without notice sell the goods or
equipment by private or public sale and the Seder may buy at any such sale. The
price received shall be applied first to the costs incurred by the Seller for
repossession, storage, repair and sale and the balance, if any, shall be applied
against the amount due under this contact.
6. The seller will deliver the goods or equipment described unless prevented by
strikes or other labour disputes, acts of God or other causes beyond the control
of the Seller. Buyer accepts the manufacturer's written warranty (if any) for
the goods or equipment and the Seller makes no warranty of any kind as to the
merchantability or otherwise. Seller has made no warranty or representation as
to suitability of the goods or equipment for any particular purpose.
7. The Buyer shall at his (its) own expense provide insurance in the name of the
Seller and Buyer in an amount satisfactory to the Seller (including a
loss-payable endorsement) against liability for bodily injuries including death
and or property damage arising from all use of the equipment and to protect the
Seller against loss or damage to the equipment to the value stated in the
Description in Detail. Proof of insurance shall be delivered to the Seller prior
to delivery date.
8. The Buyer accepts sole responsibility for the cost of any repairs or damage
to the equipment from the date of delivery of the equipment from the Seller to
the Buyer.
9. The total net price includes applicable custom duties, federal and provincial
sales taxes in force at the date of the offer to purchase. Any changes prior to
the date of the sale will be charged/credited to the Buyer.
10. This contract contains the entire agreement between the Seller and the Buyer
and there are no other agreements, expressed or implied.
11. This Agreement shall be governed by and construed in accordance with the
laws of the province or territory where the Purchaser resides.
12. In the event that any payment due hereunder is late, the purchase shall pay
interest at the rate sat out in this contract and the interest shall be
calculated on the amount of such payment from invoice date thereof until paid.
The vendor may revise the rate of interest charged from time to time. Such
interest shall be payable to the vendor forthwith on demand.
13. The Purchaser agrees with Kramer Ltd. that the Purchaser will be deemed to
have accepted the Equipment fifteen days after the delivery date unless Kramer
Ltd. Is notified to the contrary in writing within such fifteen day period.
14. This order when signed by the Purchaser shall be an irrevocable offer to
purchase but shall not be binding upon the Vendor until the same shall have been
approved and accepted by an Executive Officer of the Vendor, and when so
approved and accepted it shall constitute a binding agreement upon the parties
hereto.
 
In no event shall either party be liable for any indirect , special,
consequential, incidental, or punitive damages of any sort, loss of profits,
loss of revenues or loss of use any property or capital of the other party or
any other person, or for disgorgement of profits or other restitutionary relief,
whether based on contract, indemnity, statute, tort, negligence, restitution,
strict liability or any other legal or equitable principle, arising directly or
indirectly from any broach of this Agreement, fundamental or otherwise or from
any tortuous acts or omissions of their respective employees, agents or
representatives. This paragraph shall be independent of and shall survive any
failure of the essential purpose of any limited remedy under the terms of this
agreement, and shall apply even in the event of a fundamental breach of this
agreement. The Sellers liability for damages, or other remedy of a monetary
amount, arising out of or related to this agreement in any way, shall be limited
to the value of the goods sold hereunder giving rise to the claim, and in no
case shall exceed (sale price) in the aggregate.
 
This agreement may be executed in several counterparts, each of which so
executed shall be deemed to be an original, and such counterparts together shall
constitute but one and the same instrument.
 
This agreement may also be transmitted by facsimile, email or other electronic
device and the reproduction of signatures by facsimile, email or other
electronic device will be treated as binding as If originals.
 
The Buyer will receive a copy of this Order.
 
Dated at Regina,
SK                                                                             this        17        day
of    October______________, 2008
 
Buyer: General Bio Energy o/a Canadian Green Fuels                    
 
Address in full: 1620 McAra Street______________________      Order received by:
X Kramer Ltd.                             
 
                          Regina, SK S4N 6H6______________________     
PO#:___________________________________
 
Signature of Buyer: /S/ Michael Shenher _________________      Order accepted
by:
 
Witness: _/s/ Witness________________________________      Date:
_______________________________________
 
 

Kramer Ltd. Product link User Agreement

 
In the event this machine is equipped with Product Link I understand data
concerning this machine, its condition, and its operation is being transmitted
by Product Link to Caterpillar and/or its dealers to better serve me and to
improve upon Caterpillar products and services. The information transmitted may
include: machine serial number, machine location, and operational data,
inducting but not limited to: fault codes, emissions data, fuel usage, service
meter hours, software and hardware version numbers, and installed attachments.
Caterpillar will not sell or rent collected information to any other third party
and will exercise reasonable efforts to keep the information secure. Caterpillar
Ina recognizes and respects customer privacy. I agree to allow this data to be
accessed by Caterpillar and/or its dealers.
 
Customer name (printed): Michael
Shenher                                                                                                                                           Company
name:
 
Customer signature: X /s/ Michael
Shenher__________________                                                                                                Date:
 
 

 
 

--------------------------------------------------------------------------------

 
